DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the intended structural and/or functional purpose of “a first stop disposed on the housing… in the locked state” is not fully understood in the context of the claim language. 
In claim 2, the intended structural and/or functional purpose of “a second stop disposed on the housing… in the unlocked state” is not fully understood in the context of the claim language. 
The same or similar 112 issues as above are present in independent claim 8 as well.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,697,201. Although the claims at issue are not identical, they are not patentably distinct from each other because the substantially overlap in scope and are merely obvious variants over one another.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Moore, US Patent Publication 2004/00848465A1, in view of Callahan, US Patent 1,709,459.
  Regarding these claims, Moore provides essentially most of the claimed invention, including a lock mechanism including a housing 200, a cam mechanism 244, a first lock rod 252A, and what is broadly considered a lock 258A, a lock member including 254 (claim 5) all functioning in a manner to at least meet the claim language.
Regarding these claims, (A) Moore does not explicitly teach the claimed biasing member, allowing for the over center biasing feature of the device; (B) nor does Moore provide a first stop and second stop as claimed; (C) nor does Moore provide clear teaching of a clip coupled to the lock member, as claimed.  
However, with respect to (A), the use of over center biasing springs is well known in the art of latching and locking members for the purpose of retention in or returning to a latch or lock component in one of two desired orientation positions.  Callahan does show such an over center biasing member 21 for this purpose, as well known in the art.  It would have been obvious at the time the invention was made for one skilled in the art to have modified the device of Moore to include such structure for the purpose of retention in or returning to the cam in one of two desired orientation positions, as well known in the art.  
With respect to (B), such structure is generally old and well known in the art of such latch/lock devices.  Callahan provides an examples of stops for limiting cam and rod rotation (note the stop pin 37 in figures 11 and 12, as well as elements 19, inherently functioning as stops).  Such structure allows for a desired limiting of motion of latch/lock components, as well as potentially reducing stresses on mechanical components from over rotation of elements.  It would have been obvious for one of ordinary skill in the art to have included such structure in the combination, for the purpose of allowing for a desired limiting of motion of latch/lock components, as well as potentially reducing stresses on mechanical components from potential over rotation of elements; as well as providing means for retaining the device in a unlocked or unlatched position.  
With respect to (C), the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Response to Arguments
Applicant's arguments filed 6/13/22 have been fully considered but they are not persuasive.
Applicant argues that the 112 rejections are improper in that one skilled in the art would understand the particular limitations of a first and a second stop when read in light of the specifications.  Although it is true the scope of claim language should be read in light of the specifications, it is also true that the claims should stand alone and define a discernable scope of invention, allowing clear definition of the boundaries of claim limitation.  Although the examiner has considered the claims in light of the specifications and drawings, the examiner has also examined the claims with the broadest reasonable interpretation, not reading limitations from the specifications into the claims, and such a reading fines the claim limitations indefinite as in the 112 rejections.  More clarifying language is needed to overcome the 112 issues of record.   In this record, applicant has stated in the remarks that the purpose of the claimed stops is to “prevent over-rotation” of the door lock mechanism.  Perhaps language similar to this could be added to clarify the claims of record. 
Applicant argues that the pin 37 of Callahan does not abut a first lock rod and function as a stop, and that element 19 of Callahan is not a stop also.   However, it is the position of the examiner that both elements 37 and 19 of Callahan at least broadly can certainly be considered structurally and functionally as stops.  Further, Callahan is relied on for its general teaching of the concept of general stop structure in a similar application as Moore, where it is suggested that the use of similar type stopping structure in a device such as Moore would be obvious to those skilled in the art.  The selected location(s) of the stops of the resulting combination would be a matter of routine experimentation, producing no unexpected results, and well within the capabilities of one having ordinary skill in the art.  Also, any modifications to any aspects of the device of Callahan would obviously be done in a manner to ensure that the resulting device functions as intended, with the additional benefit of preventing over rotation.  Thus, the rejection is still considered proper and maintained.

Allowable Subject Matter
Claims 3, 4, 10, and 11, as best understood, would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675